DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 	Claims 25-44 remain pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows. 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 103

The rejection of claims 25-44 under pre-AIA  35 U.S.C. 103(a) as being patentable over WO2008/097926 (2008), hereafter referred to as Rabinovich et al., in view of Zhao et al. (2006) Mol. Ther., Vol. 13, 151-159, Finney et al. (2004) J. Immunol., Vol. 172, 104-113, WO2008/121420 (2008), hereafter referred to as Sadelain et al., with an effective filing date of 3/30/07, and Chowdhury et al. (1999) Nat. Biotech., Vol. 17, 568-572, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant has amended the claims to include the functional limitation, “wherein at least 50% of the population expresses the chimeric receptor 1 day after transfection”, and “wherein the viability of the population of transfected T cells 1 day after transfection is at least 80% when normalized to untransfected T cells”. The applicant argues that these limitation are not suggested nor reasonably expected by the cited prior art. The applicant also argues that the rejection of record is based on improper hindsight reasoning 
Specifically, the applicant reiterates their previous arguments that Zhao et al. teaches away from transiently transfecting unstimulated T cells with mRNA because Zhao et al. allegedly shows that while transfecting stimulated T cells results in both high levels of transfection and high levels of cell viability post-transfection, transfection of unstimulated T cells can only achieve low levels of transfection with high cell viability, citing Table I. Most specifically, the applicant states that Zhao shows that changing the transfection settings to achieve better viability of transfected unstimulated PBL (68%) significantly decreased the transfection rate (30%) and that therefore the skilled artisan would not have been motivated to select using the less effective unstimulated cells with lower transfection rates and viability compared to stimulated cells. The applicant further argues that values in Table I of Zhao et al. are already normalized such that Zhao et al. teaches the 200V/20 ms and 200V/10 ms conditions yield only 69% of the cells expressing the GFP transgene with only 62% viability, and that therefore Zhao et al. does not provide the requisite teachings for the amended limitations which recite that 50% of the cell population expresses the chimeric receptor 1 day after transfection and that the viability of the population of transfected T cells 1 day after transfection is at least 80% when normalized to untransfected T cells. The applicant also argues that the nucleofection methods taught by Finney et al. result in cell toxicity and transient transfection such that the skilled artisan would not have been motivated to follow the teachings of Finney. Finally, the applicant argues that neither Sadelain nor Chowdhury cure the deficiencies of Rabinovich, Zhao or Finney. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The applicant is also reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Turning to the claims as amended, the following observations are made. Claims 25-33 are product claims drawn to a composition comprising a population of unstimulated modified T cells transiently transfected with mRNA to express a chimeric receptor in vitro. The product claims, as written, are not product by process claims and are not limited to population of T cells at any specific time point after transfection. The applicant has included limitations as to the characteristics of the population 1 day after transfection, however, it is reiterated that the compositions comprising the population of transiently transfected T cells is not limited  to the population of T cells 1 day after transfection. The population of transiently transfected T cells can be from any time point after transfection- such as less than 1 day, 2 days, 10 days, 20 days etc. after transfection, and further reads on populations of unstimulated transiently transfected T cells which have been enriched using various separation methods such as FACs or bead separation to achieve a population with a higher percentage of viable cells that express the chimeric receptor. Further, the population as claimed is in no way limited to any particular method of mRNA transfection. As noted above, the claims are not product by process claims and the population of unstimulated transiently transfected T cells may be made using methods other than those specifically disclosed in applicant’s specification. The actual physical characteristics of the population as claimed is a population of unstimulated modified T cells transiently transfected with mRNA to express a chimeric receptor on its surface, where the chimeric receptor comprises an extracellular domain, a transmembrane domain, a costimulatory signaling region, and a CD3-zeta signaling domain, and wherein the mRNA is transcribed in vitro. The remaining claim limitations reference properties of the cell population 1 day after transfection. However, the claimed populations are not recited as a population of cells 24 hours after transfection. Thus, these limitations for properties at 1 day after transfection provide no limitation as to the cell viability or expression level of the chimeric receptor in the population at any other time point after transfection. Thus, the actual claimed population may at any time point other than 1 day/24 hours post transfection may exhibit any level of expression of the chimeric receptor in the population and any level of cell viability. Claims 34-44 are methods of administering the cell population. Again, these method claims do not place any limitation on the cell population for administration in terms of how many hours/days the population of T cells is post transfection, the level of chimeric receptor expression, or the viability of the cell population being administered. 
Turning to the teachings of the cited prior art, Rabinovich et al. was cited for teaching methods of autologous immunotherapy of cancer comprising administering to a patient autologous lymphocytes, including CD8+ T lymphocytes and/or CD56+ CD3- NK cells, which have been electroporated with mRNA coding for a chimeric antigen receptor (CAR) specific for a tumor associated antigen (Rabinovich et al., pages 20-21, 30, 32-36, and 40-41). Most specifically, Rabinovich et al. teaches that the CAR comprises an scFv specific for the tumor-antigen specific antibody, a transmembrane domain, and intracellular 4-1BB domain, and the cytoplasmic region of CD3 zeta (Rabinovich et al., page 30, and Figure 4a). Rabinovich et al. teaches isolation of peripheral blood mononuclear cells from a human patient and the further isolation of cytotoxic lymphocytes, including T lymphocytes, LAK cells, and NK cells, and also teaches the isolation of subpopulations of cytotoxic lymphocytes based on selection of CD3 and CD8, or on CD56 and lack of CD3 (Rabinovich et al., pages 22 and 33-34). Rabinovich et al. demonstrates that all these populations of cells, when stimulated and electroporated with, for example, anti-CD 19 CIR mRNA, effectively lyse CD 19+ target cells, including CD 19+ lymphoma cells and NALM6 leukemia cells (Rabinovich et al., pages 32-34). Importantly, Rabinovich et al. teaches that the expression of the CIR from the introduced mRNA in the primary T cells was highest at 18 hours post transfection and lasted at least 3 days (Rabinovich et al., pages 31, Figure 5). Rabinovich et al. also demonstrates that that the in vivo administration of stimulated human CTL electroporated with anti-CD 19 CIR mRNA at the site of a CD19+ tumor results in tumor regression (Rabinovich et al., pages 35-36). The rejection of record recognized that Rabinovich et al. differs from the instant invention as claimed by not teaching to electroporate resting/unstimulated lymphocytes with anti-CD19 CIR mRNA for adoptive immunotherapy of cancer. However, Zhao et al. was cited for teaching that resting/unstimulated lymphocytes can be successfully transfected with mRNA resulting in a population of cells which are viable and which express the mRNA encoded protein. Note that  while Zhao et al. may teach in Table I that at transfection conditions of 200 V/20 ms and 200 V/10 ms conditions unstimulated (resting) electroporated PBL were obtained which comprise an mRNA and expressing the encoded GFP transgene with high levels of viability of the transfected PBL - for example 69% of cells express the GFP transgene with 62% viability at 24 hours post transfection, the key teachings of Zhao et al. is for optimized electroporation protocols for transiently transfecting unstimulated resting PBLs which result in a population of transfected cells which are viable and which express the encoded transgene. Rabinovich et al., the primary reference, shows that primary T cell transiently transfected with mRNA express the encoded protein from at least 18 hours post transfection to at least 3 days. Thus, based on the teachings of Rabinovich et al. the skilled artisan would have been motivated to select a population of transiently transfected primary T cells which express the encoded protein, which  Rabinovich et al. demonstrated to be from a time starting at least around 18 hours post-transfection to at least 3 days post transfection. Finney et al. was cited to further supplement Zhao et al. by teaching an albeit different protocol for transiently transfecting unstimulated primary T cells with DNA encoding a chimeric receptor with the same structure as claimed.  Finney et al. teaches a population of resting/unstimulated human primary T cells obtained from PBMC and electroporated with anti-tumor CIR DNA which express the CIR for at least 24 hours to at least 8 days and which are capable of lysing target tumor cells consistent with tumor cell lysis achieved using preactivated primary human T cells (Finney et al., pages 106-107 and especially page 111). The key teachings of Finney et al. are not for a specific method for producing unstimulated transiently transfected T cells, but rather for how resting/unstimulated human primary T cells which transiently express a CIR function as compared to preactivated T cells in terms of antigen specific proliferation and target cell lysis. Finney et al. teaches that both unstimulated and stimulated primary T cells which express a CIR exhibit comparable target specific proliferation and target cell lysis. Thus, it is maintained that the skilled artisan reading all of Rabinovich et al., Zhao et al., and Finney et al. would find motivation to substitute unstimulated primary T cells for stimulated T cells in the methods of making and using the populations of T cells transiently transfected with mRNA taught by Rabinovich et al. with a reasonable expectation of success as Finney et al. shows that both unstimulated and stimulated primary T cells which express a CIR exhibit comparable target specific proliferation and target cell lysis and Zhao et al. shows that unstimulated primary T cells can be effectively transfected with mRNA and express substantial levels of the mRNA encoded proteins. Further, as noted above, based on the reported duration and level of expression of mRNA encoded proteins in primary T cells and chimeric receptor in particular in unstimulated primary T cells taught by Rabinovich et al. and Finney et al., it would have been prima facie obvious to the skilled artisan at the time of filing to prepare and use a population of unstimulated primary T cells transiently transfected with the mRNA encoding a chimeric receptor as claimed where the population of T cells is for example 18 hours post transfection, or 48 hours post transfection, with a reasonable expectation that such a cell population would exhibit expression of the mRNA encoded chimeric receptor and be useful in methods of treating tumors. 
Therefore, for the reasons set forth above, the rejection of record stands. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633